


110 HR 5315 IH: To grant the Congressional Gold Medal to a group of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5315
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Udall of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the Congressional Gold Medal to a group of
		  soldiers from World War II.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)In April 1942, nearly 12,000 American
			 soldiers and 67,000 Filipino soldiers based at Bataan, Philippines, bravely and
			 staunchly fought off enemy attacks for more than 4 months while under strenuous
			 conditions that resulted in starvation and disease.
			(2)By maintaining their position and engaging
			 the enemy for as long as they did, the soldiers at Bataan were able to redefine
			 the momentum of the war and provide other United States and Allied forces
			 throughout the Pacific with time to plan and prepare for subsequent, crucial
			 battles.
			(3)On April 9, 1942, Maj. General Edward King
			 surrendered these troops into enemy hands.
			(4)Over the next week, these prisoners were
			 forced to march 65 miles without any food, water or medical care in what came
			 to be know as the Bataan Death March.
			(5)During this forced
			 march, thousands of soldiers died, either from starvation, lack of medical
			 care, sheer exhaustion, or from abuse by their captors.
			(6)Within the first 40 days at Camp O’Donnell,
			 1,600 more American prisoners died.
			(7)The conditions at
			 the camp were substandard, leading to increased disease and malnutrition among
			 the prisoners.
			(8)On June 6, 1942, the American prisoners
			 were transferred to Cabanatuan, north of Camp O’Donnell. In July, all Filipino
			 prisoners were paroled.
			(9)These prisoners
			 suffered from continued mistreatment, malnutrition, lack of medical care, and
			 horrific conditions.
			(10)The prisoners who remained in these camps
			 were liberated in 1945 and returned home.
			(11)Over the subsequent decades, these
			 prisoners formed support groups, were honored in local and State memorials, and
			 told their story to all Americans.
			(12)Many of these soldiers have now passed
			 away, and those who remain continue to tell their story.
			(13)The United States is forever indebted to
			 these men for the courage they demonstrated during the first 4 months of World
			 War II in fighting against enemy soldiers, and for the perseverance they
			 sustained during 3 years of capture, imprisonment, and atrocious conditions
			 while maintaining dignity, honor, patriotism, and loyalty.
			2.Congressional
			 Gold Medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design in honor of American soldiers who were
			 prisoners of war at Bataan, collectively, in recognition of their personal
			 sacrifice and service to their country.
			(b)Design and
			 StrikingFor the purposes of
			 the award referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall
			 strike the gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 GeneralFollowing the award
			 of the gold medal in honor of the prisoners of war at Bataan under subsection
			 (a), the gold medal shall be given to the Smithsonian Institution, where it
			 will be displayed as appropriate and made available for research.
				(2)SenseIt is the sense of the Congress that the
			 Smithsonian Institution should make the gold medal received under paragraph (1)
			 available for display elsewhere, particularly at other appropriate locations
			 associated with the prisoners of war at Bataan.
				3.DUPLICATE
			 MEDALSUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.NATIONAL
			 MEDALSMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.AUTHORIZATION OF
			 APPROPRIATIONS; PROCEEDS OF SALE
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medals authorized
			 under section 2.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
